       Case 4:21-cv-00228 Document 1 Filed on 01/22/21 in TXSD Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JAMES MEADOWS,                                     §
                                                   §
        Plaintiff,                                 §
                                                   §          No. 4:21cv228
VS.                                                §
                                                   §          Jury Trial Demanded
EXTERIOR MAINTENANCE                               §
RESOURCES, INC.,                                   §
                                                   §
        Defendant.                                 §

                                           COMPLAINT

        Plaintiff James Meadows files this Complaint against Defendant Exterior Maintenance

Resources, Inc.

                                               Parties

        1.      Plaintiff James Meadows is an individual residing in Texas.

        2.      Defendant Exterior Maintenance Resources, Inc. is a Delaware corporation with its

main office in Malvern, Pennsylvania. Exterior Maintenance Resources, Inc. may be served

through its registered agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin,

Texas 78701-3218.

                                      Jurisdiction and Venue

        3.      This Court has federal question jurisdiction because the case arises under the Title

VII of the Civil Rights Act of 1964 and the Fair Labor Standards Act. The Court has supplemental

jurisdiction over the state law claims under 28 U.S.C. § 1367.

        4.      Venue is proper because Defendant is subject to personal jurisdiction in this District

and thus resides in this District for purposes of 28 U.S.C. § 1391, and because the events at issue

took place in this District.

                                                  1
        Case 4:21-cv-00228 Document 1 Filed on 01/22/21 in TXSD Page 2 of 5




                                         Claim for Relief

        5.     Defendant Exterior Maintenance Services, Inc. is a national landscaping company

that does business as Merit Service Solutions (“Merit”). Merit engages in interstate commerce and

has annual sales in excess of $500,000. Merit had more than 15 employees at all times during

2019.

        6.     Mr. Meadows worked as a production manager for Merit in its Houston office

beginning in April 2019. He has worked for many years in the business of installing and repairing

irrigation systems for golf courses, cemeteries, and similar types of properties in the Houston area.

With Merit, his primary function was repairs and maintenance, rather than installations. Mr.

Meadows visited properties, made inspections, provided estimates, and performed repairs. This

was non-office work that was mostly manual, and he did not actually manage Merit’s business

operations or supervise any other employees. He was paid on a salary basis, but did not receive

overtime even though he averaged 50 or more hours per week.

        7.     Mr. Meadows’ supervisor was Mike Swain. In May 2019, Mr. Swain observed Mr.

Meadows hugging another man while at a client’s property. This led to a torrent of abuse based

on Mr. Meadows sexual orientation and his failure to conform to Mr. Swain’s conception of how

men should behave, i.e., gender stereotyping. Mr. Swain exploded in a profane and threatening

tirade, including telling Mr. Meadows that he was going to burn in hell. Mr. Swain said that he

was going to get Mr. Meadows fired if he said anything about it. Mr. Swain kicked Mr. Meadows

off of the property and told him to “Go cry about it to your boyfriend.”

        8.     Afterwards, Mr. Swain was unrelentingly hostile to Mr. Meadows. After several

months of this, matters came to a head on or about October 17, 2019, when Mr. Swain went on

another tirade, calling Mr. Meadows a “mother f**king asshole,” calling him lazy and



                                                 2
      Case 4:21-cv-00228 Document 1 Filed on 01/22/21 in TXSD Page 3 of 5




incompetent, and threatening him physically. In the course of this confrontation, Mr. Swain struck

Mr. Meadows. Mr. Meadows thought Mr. Swain was trying to pick a fight, but Mr. Meadows did

not oblige. Once again, Mr. Swain kicked Mr. Meadows off of the property.

       9.      At this point, the harassment had become so severe and pervasive that Mr.

Meadows felt obligated to report it to the company. He reported the matter to Joel Dodd, the

branch manager, and to HR in Pennsylvania. He explained the situation and was assured that HR

would investigate.

       10.     A week later, on or about October 24, 2019, Mr. Dodd suddenly fired Mr.

Meadows. Mr. Dodd claimed that HR had investigated the matter and that the decision had been

made to fire him. Mr. Meadows told Mr. Dodd told that HR had never called him, which seemed

to surprise Mr. Dodd. On the following day, Mr. Meadows received a call from a woman who

identified herself as the daughter of Merit’s HR director. She told Mr. Meadows that his number

was being blocked to prevent him from calling Merit’s HR department. This turned out to be true,

as Mr. Meadows was later unable to reach anyone at Merit to obtain information about COBRA

coverage. As a result, Mr. Meadows found himself uninsured.

       11.     Later, after Mr. Meadows filed for unemployment compensation, Merit apparently

invented a claim that it had written him up for poor performance on October 21, 2019, and that he

had stormed out of the meeting without signing the write up. This never happened. In fact, Mr.

Meadows never heard about any supposed write-up in October 2019 until the TWC investigator

told him about it in connection with Mr. Meadows’ application for unemployment benefits, which

Merit was opposing. The TWC investigator approved Mr. Meadows’ unemployment benefits.

       12.     Mr. Meadows filed a charge of discrimination with the EEOC and TWC on

November 22, 2019. The EEOC issued a right to sue letter on December 11, 2020.



                                                3
       Case 4:21-cv-00228 Document 1 Filed on 01/22/21 in TXSD Page 4 of 5




        13.     All conditions precedent have occurred or been satisfied.

                            Harassment and Wrongful Termination

        14.     Merit violated Title VII of the Civil Rights Act of 1964 and Chapter 21 of the Texas

Labor Code by harassing Mr. Meadows based on his sexual orientation and on gender stereotyping,

and by terminating Mr. Meadows based on his sexual orientation, on gender stereotyping, and in

retaliation to his opposition to the harassment.

        15.     Merit is therefore liable to Mr. Meadows for (a) back pay, (b) loss of benefits, (c)

compensatory and punitive damages, (d) reinstatement or in the alternative front pay, (e) attorneys’

fees, (f) pre- and post-judgment interest as provided by law, and (g) all costs of court.

                                    Non-Payment of Overtime

        16.     Defendants violated the FLSA by failing to pay Mr. Meadows overtime. Mr.

Meadows was a non-exempt salaried employee who was hired on the basis of a 40-hour work

week. In fact, he averaged 50 or more hours per week, but was not paid overtime.

        17.     Mr. Meadows is therefore entitled to recover (a) back pay equal to the amount of

unpaid overtime from past pay periods, (b) an additional equal amount as liquidated damages under

section 216 of the Fair Labor Standards Act, (c) attorneys’ fees, (d) post-judgment interest, and (e)

all costs of court.

        For the foregoing reasons, Merit should be cited to appear and answer and, upon final

hearing, the Court should enter judgment in favor of Mr. Meadows and against Merit for back pay

(including unpaid overtime), loss of benefits, liquidated damages based on the overtime,

reinstatement or in the alternative front pay, attorneys’ fees, pre- and post-judgment interest as

provided by law, all costs of court, and any other relief to which he may be entitled.




                                                   4
Case 4:21-cv-00228 Document 1 Filed on 01/22/21 in TXSD Page 5 of 5




                              Respectfully submitted,

                              /s/ David C. Holmes
                              David C. Holmes, Attorney in Charge
                              State Bar No. 09907150
                              Southern District No. 5494
                              13201 Northwest Freeway, Suite 800
                              Houston, Texas 77040
                              Telephone: 713-586-8862
                              Fax: 713-586-8863
                              dholmes282@aol.com

                              ATTORNEY FOR PLAINTIFF




                                 5
